— Order, Supreme Court, New York County, entered May 15, 1978, unanimously reversed, in the exercise of discretion, and plaintiffs-appellants’ motion for permission to serve and file a supplemental complaint, to increase the ad damnum clause, and to transfer the case from Civil to Supreme Court granted, without costs and without disbursements. This, of course, is not a motion for summary judgment, and sufficient has been demonstrated at least prima facie in the exhibits found with the motion papers to indicate a causal relationship with defendant-respondent’s alleged negligence in maintenance of its water lines, claimed to have been the cause of the damage stated in the original complaint. Concur — Lane, J. P., Markewich, Lupiano and Bloom, JJ.